Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-22-2008

USA v. Thompson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4501




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Thompson" (2008). 2008 Decisions. Paper 820.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/820


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     ____________

                          No. 06-4501
                         ____________

               UNITED STATES OF AMERICA

                                 v.

               JAISON CEATRIX THOMPSON
                 a/k/a Victor Levi Rhodes, Jr.


               JAISON CEATRIX THOMPSON,

                           Appellant
                         ____________

         On Appeal from the United States District Court
            for the Western District of Pennsylvania
                    (D.C. No. 05-cr-00042E)
         District Judge: Honorable Sean J. McLaughlin
                         ____________

           Submitted Under Third Circuit LAR 34.1(a)
                         June 5, 2008

Before: FISHER, JORDAN and VAN ANTWERPEN, Circuit Judges.

                      (Filed: July 22, 2008)
                          ____________

                  OPINION OF THE COURT
                       ____________
FISHER, Circuit Judge.

       Following the District Court’s denial of defendant Jaison Thompson’s motion to

suppress evidence, Thompson pleaded guilty to one count of possession with intent to

distribute five grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(iii). The District Court imposed a sentence of 210 months’ imprisonment and a

four-year term of supervised release. Thompson appeals the denial of his motion to

suppress and his sentence. For the reasons set forth below, we will affirm.

                                              I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       In 2005, Pennsylvania state parole officer William Wehrle was recruited to assist

in the apprehension of Jermaine Phillips, a parole violator. Wehrle obtained a copy of a

“wanted” poster with Phillips’ photo and received information from confidential

informants that Phillips was operating a red vehicle, whose license plate the informants

identified. On April 19, 2005, Wehrle conducted surveillance of the red vehicle and

observed a male, whom he believed to be Phillips, approach the vehicle and drive away.

Wehrle contacted the local police department, which stopped the vehicle at his request.

Wehrle approached the vehicle and asked the driver for identification. The driver

provided a fictitious name and a false Virginia state identification card. The driver was



                                              2
unable to provide a specific home address and declined to provide his birth date. During

the questioning, Wehrle and the police officers realized that the driver was not the

individual whom they sought. The police officers arrested the driver based on probable

cause to believe that he had provided false identification and was driving without a

license. The officers later identified the driver as Thompson.

       While on the scene, the officers contacted the actual owner of the vehicle who

consented to its search. The officers discovered 6.2 grams of crack cocaine and 24.7

grams of powder cocaine. Thompson was charged with possession with intent to

distribute more than five grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(iii). Thompson originally pleaded not guilty to the charge and filed a motion to

suppress the evidence discovered in the vehicle on the grounds that the search and seizure

was unconstitutional. Following a suppression hearing, the District Court denied

Thompson’s motion, finding that Wehrle justifiably stopped Thompson after a reasonable

mistake of identity and that, after they realized their mistake, the officers properly

detained Thompson due to a reasonable suspicion of other criminal activity.

       After the denial of Thompson’s motion to suppress, he changed his plea to guilty

pursuant to a plea agreement with the government in which he waived his right to appeal,

subject to three exceptions:

       (a) If the United States appeals from the sentence, JAISON CEATRIX
       THOMPSON may take a direct appeal from the sentence.




                                              3
       (b) If (1) the sentence exceeds the applicable statutory limits set forth in the
       United States Code, or (2) the sentence unreasonably exceeds the guideline
       range determined by the Court under the Sentencing Guidelines, JAISON
       CEATRIX THOMPSON may take a direct appeal from the sentence.

       (c) As a condition of his guilty plea, JAISON CEATRIX THOMPSON may
       take a direct appeal from his conviction limited to the following issue:
       whether his motion to suppress evidence was properly denied. If JAISON
       CEATRIX THOMPSON takes a direct appeal raising this issue and prevails
       in the appeal, he may withdraw his plea of guilty. If he does not take a
       direct appeal or does not prevail in the appeal, the plea of guilty shall stand.

In return, the government agreed to recommend a two-point reduction in offense level for

acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a). The District Court

conducted a plea colloquy, and it accepted his plea, finding that it was made knowingly

and voluntarily.

       At Thompson’s sentencing hearing, the government recommended a two-point

reduction for acceptance of responsibility, as per the plea agreement. Thompson

requested that the government recommend an additional one-point reduction in offense

level for timely notice of intention to plead guilty pursuant to U.S.S.G. § 3E.1(b). The

District Court accepted the government’s recommended two-point reduction for

acceptance of responsibility, but denied Thompson’s request for the additional one-point

reduction. The District Court then calculated an advisory sentencing Guidelines range of

210 to 262 months. The District Court sentenced Thompson to the minimum Guidelines

term of 210 months’ imprisonment with four years of supervised release. This timely

appeal followed.



                                              4
                                             II.

       We have jurisdiction over this appeal pursuant to 18 U.S.C. § 3231 and 28 U.S.C.

§ 1291. “We review the denial of the motion to suppress for clear error as to the

underlying factual determinations and exercise plenary review of the application of the

law to those facts.” United States v. Mosley, 454 F.3d 249, 252 (3d Cir. 2006). We retain

jurisdiction over an appeal, even where, as here, the defendant waived his right to appeal

his sentence.1 United States v. Gwinnett, 483 F.3d 200, 203 (3d Cir. 2007). However,

“we will not exercise that jurisdiction to review the merits of [the defendant’s] appeal if

we conclude that [he] knowingly and voluntarily waived h[is] right to an appeal unless

the result would work a miscarriage of justice.” Id.

                                             A.

       Thompson first challenges the denial of his motion to suppress, asserting that the

government failed to demonstrate that its search and seizure of evidence was

constitutional under the Fourth Amendment. Thompson argues that his initial detention

was unreasonable, primarily due to dissimilarities in appearance between himself and the

individual sought. However, the mistaken arrest of another party does not necessarily

entail a Fourth Amendment violation. “When the police have probable cause to arrest one

party, and when they reasonably mistake a second party for the first party, then the arrest




       1
       As previously noted, Thompson preserved his right to appeal the denial of his
motion to suppress under the terms of his plea agreement.

                                              5
of the second party is a valid arrest.” Hill v. California, 401 U.S. 797, 802 (1971). The

reasonableness of the mistaken arrest of another party is “determined by considering the

totality of the circumstances surrounding the arrest.” United States v. Glover, 725 F.2d
120, 122 (D.C. Cir. 1984). The District Court found that Wehrle obtained information,

from confidential informants, that the individual sought operated the vehicle in which

Thompson was arrested, that these informants had provided reliable information in the

past, and that Thompson’s physical appearance was sufficiently similar to the individual

on the “wanted” poster. The District Court has not clearly erred with respect to these

underlying factual determinations, and we hold that Wehrle’s initial detention of

Thompson was reasonable under the totality of the circumstances.

       Thompson next argues that the officers were obligated to release him once they

suspected that he was not the individual sought, and that the evidence seized should

therefore be suppressed as the fruit of an unlawful detention. The Supreme Court has

stated that when an “officer has probable cause to believe that an individual has

committed even a very minor criminal offense in his presence, he may, without violating

the Fourth Amendment, arrest the offender.” See Atwater v. City of Lago Vista, 532 U.S.
318, 354 (2001). The District Court found that Thompson presented false identification

to the officers, and that the officers observed that his behavior was elusive and suspicious,

all prior to the officers’ realization that they had mistakenly detained the wrong

individual. The District Court did not clearly err with respect to these factual findings,



                                              6
and we therefore conclude that the District Court properly denied Thompson’s motion to

suppress.

                                            B.

       Thompson also challenges his sentence on appeal, specifically, the District Court’s

decision not to grant him an additional one-point reduction in offense level for timely

notice of intention to plead guilty. Since Thompson reserved the right to appeal his

sentence only if the sentence unreasonably exceeded the advisory Guidelines range

determined by the court, we will only review the merits of Thompson’s claim if his plea

was not knowingly and voluntarily made or if its enforcement would work a miscarriage

of justice. Gwinnett, 483 F.3d at 203.

       For a plea agreement to be knowing and voluntary it must meet the statutory

requirements of Federal Rule of Criminal Procedure 11. See United States v. Khattak,

273 F.3d 557, 563 (3d Cir. 2001). Rule 11(b) provides:

       (1) Before the court accepts a plea of guilty or nolo contendere, the
       defendant may be placed under oath, and the court must address the
       defendant personally in open court. During this address, the court must
       inform the defendant of, and determine that the defendant understands, the
       following:
       ...
       (N) the terms of any plea-agreement provision waiving the right to appeal
       or to collaterally attack the sentence.

A review of the plea colloquy establishes that the District Court properly questioned

Thompson and took affirmative steps to ensure that his plea was knowing and voluntary.

Specifically, Thompson testified that he had read the terms of the plea agreement, that he

                                             7
had discussed them with his attorney, that he agreed to all of the terms, and that he

understood that the agreement limited his right to appeal. Thompson’s plea was thus

knowing and voluntary.

       We will next consider whether enforcing Thompson’s appellate waiver would

result in a miscarriage of justice. See Khattak, 273 F.3d at 563. Factors that ought to be

considered in this regard include:

       The clarity of the error, its gravity, its character (e.g., whether it concerns a
       fact issue, a sentencing guideline, or a statutory maximum), the impact of
       the error on the defendant, the impact of correcting the error on the
       government, and the extent to which the defendant acquiesced in the result.

Id. (internal quotation marks and citation omitted). The District Court found that

Thompson was not entitled to an additional one-point reduction for timely notification of

intention to plead guilty because the work effort involved in litigating the suppression

hearing was consistent with or similar to the effort that would have been required in

preparing for trial. This determination was not clearly erroneous. Furthermore, any error

would not have been sufficiently grave as to result in a miscarriage of justice. As

Thompson has failed to demonstrate that enforcement of the appellate waiver would

result in a miscarriage of justice, we decline to exercise jurisdiction over his appeal with

respect to his sentence.

                                              IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                               8